Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Summary
This is the initial Office action on the 16/557137 application filed on 8/30/19.
Claims 1-12 are pending and have been fully considered. 

Specification
The disclosure is objected to because of the following informalities: the continuing application information is missing from the first paragraph of the specification.  
Appropriate correction is required.

Information Disclosure Statement
It is noted that the references cited by applicant on the IDS forms in the parent case will not publish on the face of any patent received from the current application unless submitted via IDS in the present case.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: actuation device in claim 7 and retaining member in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites “between an outlet of the disruption and an outlet port” which appears to be a typographical error. For the sake of examination it is assumed the limitation is meant to refer to the disruption chamber.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation " at least one of: forming an outlet port in the first fitting, and coupling a second fitting to the first fitting and forming the outlet port in the second fitting, the outlet port configured to be in fluid communication with the disruption chamber". As each of these limitations follows “at least one of” they are interpreted to be stand-alone limitations, independent of the other two listed. Therefore the lines “and forming the outlet port in the second fitting” and “the outlet port 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by SQUIRRELL (US 2013/0225800).
With respect to claim 1, SQUIRRELL discloses a method of extracting an analyte from a cell sample (processing cells form cell solution) comprising adding beads (particles) to a sample chamber (disruption chamber) before placing the sample in the chamber (introducing cell solution including cells and waste matter into chamber following placing abrasives therein), agitating the beads within the sample chamber to disrupt the structure of the cells (agitating the cells, cut the cells)(0006-0014, 0040), the agitating step comprising grinding the beads in the chamber using a grinding element, such as a wand (pestle) in a manner analogous to use of a pestle (0016, 0041, Fig 3) in which the wand can be moved to pound up and down into the mixture by an instrument (actuating the pestle) (0040, 0043) and the beads can have a rough 
With respect to claim 2, SQUIRRELL discloses using two types of beads (particles) of differing sizes (therefore differing densities) (0019-22), and adding the beads in sequential steps (forms layers) (006-0011). 
With respect to claim 3, SQUIRRELL discloses the disrupted cells are contacted by binding particles that can form a complex (0008-9, 0013, 0018). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over SQUIRRELL (US 2013/0225800). 
With respect to claim 4, SQUIRRELL discloses placing beads (abrasives) into a sample chamber (0040) but does not explicitly disclose substantially filling the chamber with abrasives. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substantially fill the chamber with abrasives, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05.

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SQUIRRELL (US 2013/0225800) in view of PETERSEN (US 2002/0019060). 
With respect to claim 6, SQUIRREL does not discloses retaining the beads between two mesh components in the chamber. However, PETERSEN discloses a device for analyzing a fluid sample comprising a lysing chamber (disruption chamber) a plurality of beads in a filter stack in the chamber (abrasive particles), in which the beads are useful for disrupting the captured cells (0177-181, 0061-68) and a first and second filter (mesh component) each positioned towards opposing ends of the chamber to retain the beads (0062, Fig 6). It would have been obvious to one of ordinary skill in the art to modify the device of SQUIRRELL to include the filters at either end of the chamber as taught by PETERSEN because it allows for a filter stack that captures cells or viruses from a fluid sample as the sample flows through the chamber without clogging any of the filters while enabling the simultaneous capture of differently sized sample components (0061-62, 0066). 

Allowable Subject Matter
Claims 5, 7-12 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach nor fairly disclose the claimed method using a chamber with an inlet and outlet port or cavity having an inlet and outlet as in claims 7 and 10, in combination with all additional claimed elements. SQUIRRELL cited above discloses only one opening in the chamber through which all components are both added and then extracted via a magnetic wand therefore making an additional port/outlet unnecessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the attached PTO 892 were previously cited by the examiner in the parent case #14/512428.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799